Citation Nr: 1732656	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-28 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1968 to June 1972 and June 1972 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Des Moines, Iowa. 

The Board acknowledges that the Veteran requested a hearing before the Board in June 2013; however, in a February 2015 letter, the Veteran withdrew his request for a hearing. 


FINDING OF FACT

The evidence of record does not show that the Veteran's diabetes mellitus requires regulation of his activities. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119, Diagnostic Code 7913 (2016).     


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by a VCAA letter sent in October 2009.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The evidence of record includes the Veteran's Service Treatment Records (STRs), his VA treatment records, and his VA examination.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, all relevant, identified, and available evidence has been obtained.  

The Veteran received a VA examination for his diabetes mellitus in May 2013, and the Board finds the examination was adequate because it described the Veteran's disability in detail sufficient for the Board to make a fully informed determination.  Accordingly, the Board's duty to assist has been fulfilled. 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007); see also 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

Diabetes mellitus is rated under Diagnostic Code 7913.  38 C.F.R. § 4.119 (2016).  Under this Diagnostic Code a 20 percent rating reflects diabetes mellitus requiring insulin and restricted diet or oral hypoglycemic agent and restricted diet.  

A 40 percent rating reflects diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  The enumerated criteria in Diagnostic Code 7913 for a 40 percent rating are part of a structured scheme of successive, cumulative (conjunctive) criteria for establishing a disability rating: each higher rating includes the same criteria as the lower rating plus distinct new criteria.  A 40 percent rating is not assignable under Diagnostic Code 7913 if the Veteran's disability meets all of the 20 percent criteria, but only two of the three criteria at the 40 percent level.  See Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013).  

A 60 percent rating is warranted for diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provided, plus complications that would be compensable is separately rated.

A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injunction of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provide, plus either progressive with and strength or complications that would be compensable if separately evaluated. 

"Regulation of activities" is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating under Diagnostic Code 7913.  Noncompensable complications are considered part of the diabetic process and not rated separately. 

The Board notes the Veteran's diabetes mellitus is currently treated with medication.  The Veteran has been on medication for his diabetes since 2009.  The Veteran's VA treatment records show the Veteran's medication levels for diabetes has increased; however, the Veteran's diet has not been restricted and his activities are not regulated.  The Board acknowledges the VA doctors have encouraged the Veteran to be more considerate of the portions and types of food he is eating.  In March 2017, the VA doctor recommended the Veteran continue to come in for period health maintenance for the Veteran's routine care.  The VA doctor encouraged the Veteran to exercise and keep an optimal diet.  The VA doctor did not tell the Veteran to regulate his activities

In May 2013, the Veteran underwent a VA examination.  The examiner noted the Veteran had to regulate his activities because of his neuropathy in his legs, which limits his activities but did not state that this was medically indicated or medically necessary.  The Veteran's fatigue and dizziness also limited his daily activities.  The Veteran did not have any hypoglycemic reactions requiring hospitalization.  

Nevertheless, the Board finds an increase to 40 percent is not warranted at this time.  The Board considers the Veteran's lay statements and the evidence in the record that the Veteran's medication has increased.  However, an increase in medication does not trigger an increased in disability rating.  The Board acknowledges the Veteran's diabetes mellitus limits his activities because of his neuropathy.  These limitations, however, have not been imposed by a doctor.  The Board also notes the Veteran is separately rated for his diabetic neuropathy.  There is no medical evidence in the record to suggest the Veteran's doctor has told the Veteran to modify his activities or that regulation of activities is medically indicated.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The Veteran's diabetes mellitus makes it difficult to perform certain activities, but there is no medical evidence of regulation of activities.  Instead, the Board notes the Veteran's most recent VA treatment records show the VA doctor encouraged the Veteran to exercise. 
 
Therefore, the Board finds an increase in excess of 20 percent is not warranted.  The preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3.   

Additionally, a total rating based upon individual unemployability (TDIU) is not for consideration because the Veteran does not contend, and the evidence does not show, that his diabetes mellitus renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


  
ORDER

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus is denied. 



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


